DETAILED ACTION
The following is a non-final office action upon examination of application number 16/832917. Claims 1-21 are pending in the application and have been examined on the merits discussed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/26/2022 has been entered. 

Response to Amendment
Claims 1, 7, 13, and 19 have been amended.
Claim 21 is new.
The rejection under 35 USC 101 is withdrawn in view of the claim amendments filed 9/26/2022.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320486 (Bose); in view of US 2015/0220624 (Bhatt); in view of US 2015/0287051 (Baig). 

As per claim 1, Bose teaches: a method for workflow recombination, comprising: 
annotating the [workflows] stored in the workflow database, each of the workflows including an ordered sequence of steps, each of the steps indicating an action to be performed, the annotations indicating pre-conditions to be fulfilled for execution of the respective steps to be performed and outputs of the respective steps; ([0014] In another aspect, the present invention may provide a formal mechanism to define the semantics of business processes and their components. This may be done by annotating the business process specification with syntax for assertions including but not limited to pre-conditions and post-conditions [0228] A workflow requirement specifies the precondition and the expected postcondition of a workflow. A correct workflow specification, if exists, can hopefully be found out based on the semantics of a given task library. [0231] It is easy to see that the tasks can not be arbitrarily connected, because the postcondition of one may not satisfy the precondition of another. There are a set of basic rules on how to correctly connect the tasks together using the workflow constructs. [0232] Sequence: Suppose a task or workflow A's postcondition implies the precondition of task or workflow B, then A and B can be composed in a sequence structure. An example is shown in FIG. 6)
extracting sub-workflows from the [workflows] by splitting the [workflows] into sub- workflows at annotations that exist between the steps, ([0074] …Sub-BPIs allow for existing BPIs to be reused as it is in much the same way that individual components are reused [0119] task: Tasks are building blocks of a workflow. A simple task is a task that performs an atomic action that satisfies the ACID property. A complex task is composed of other tasks as a sub-workflow [0167] Tasks are building blocks of workflow process. Tasks are generally specified as a web-service interface with WSDL. Semantics of a task is specified in the form of pre and postconditions. [0168] A task has a set of preconditions. The preconditions have to be satisfied when the task starts executing. The pre and post conditions are Boolean expressions on the abstract data model. The execution body of a task can be either an application outside the workflow engine (simple task) or a sub-workflow (complex task))
a first of the sub-workflows including the respective annotation as an output of the first of the sub-workflows, a second of the sub-workflows including the respective annotation as an input to the second of the sub-workflows; identifying annotations in common between the [sub-workflows] as extracted and sub-workflows of the previously stored workflows, including identifying beginning sub-workflows that include the respective annotation as an output and identifying ending sub-workflows that include the respective annotation as an input; and recombining the [sub-workflows] and the sub-workflows of the previously stored workflows into new workflows by splicing together the sub- workflows at the annotations in common, such that each new workflow is formed from one of the beginning sub-workflows followed by one of the ending sub-workflows ([0228] A workflow requirement specifies the precondition and the expected postcondition of a workflow [0231] It is easy to see that the tasks can not be arbitrarily connected, because the postcondition of one may not satisfy the precondition of another. There are a set of basic rules on how to correctly connect the tasks together using the workflow constructs. [0232] Sequence: Suppose a task or workflow A's postcondition implies the precondition of task or workflow B, then A and B can be composed in a sequence structure. An example is shown in FIG. 6; workflow A and B  (sub-workflows) are combined into a new workflow).

Although not explicitly taught by Bose, Bhatt teaches: crawling one or more network resources to identify crawled workflows; adding the crawled workflows to a workflow database including previously stored workflows; ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe. [0034] … The application performs a crawl search through various recipe sources, such as recipe websites, food blogs, local databases, and the like to obtain the recipes. The application extracts the text from each of the collected recipes and applies dictionaries and parsing rules to identify ingredient variations and different preparation methods associated with the requested recipe. Continuing the example, the application retrieves recipes that are relevant to vegetable lasagna from the recipe sources and extracts the text from each available recipe. Doing so allows the application to analyze the recipes to derive a variety of linguistic and statistical data about the requested recipe. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. In one embodiment, the retrieval component 302 may scrape each source for recipe texts for any recipe on a periodic basis and store the texts locally (e.g., in a database) for faster retrieval. [0018] … the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe).
the recombining creating new workflows using portions of the sub-workflows of the crawled workflows and portions of the sub-workflows of the previously stored workflows. ([0018] … The search query may specify a dish by name as well as other criteria, such as dietary restrictions, desired preparation methods, and desired ingredients. In response to the query, the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe. For example, the application may create predictive models used to determine a recipe that conforms to user-specified criteria. Thereafter, the application generates a recipe based on the analysis and returns the recipe to the user. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. … Once recipe texts corresponding to the dish identified in the search query are retrieved, the retrieval component 302 may extract the text from each recipe and transmit the text to the ingredient annotation component 305 and the method annotation component 310. [0029] The method annotation component 310 analyzes the extracted text to identify preparation methods and steps for a requested recipe. As shown, the method annotation component 310 itself includes dictionaries 312 and parsing rules 314. The dictionaries 312 and parsing rules 314 are a collection of lexical, semantic, and tokenization instructions that are used to identify specific steps from common language constructs. The method annotation component 310 may identify which preparation methods and steps are common and uncommon to a specific dish. To do so, the method annotation component 310 may determine how common a preparation method is based on a frequency of the step in different recipes. Further, the method annotation component 310 may assign metadata about each identified step and method. For example, such metadata may include an amount of time spent per step, temperatures used in each step, whether the step is an example of a certain preparation (e.g., frying, baking, etc.), and the like. [0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the crawling of workflow data.

Although not explicitly taught by Bose, Baig teaches: to initiate the crawling using a seed list of web addresses, the seed list including web document resources that relate to the topic to be crawled, to identify additional web addresses references in the web document resources; and to add the additional web addresses to the one or more network resources to visit to retrieve the crawled workflows ([0052] … Company information may also be extracted using crawlers, spiders, and other well-known scraping techniques. The most common way of extracting company information would be to use crawlers. Crawlers are web programs (also known as spiders or bots), that visit websites and read through their pages and information therein in order to create entries into their respective search engine index. A crawler typically starts with the list of URLs, also known as seeds, to find and catalog data including all hyperlinks, into its index. [0054] FIG. 5 illustrates an extraction process 500 where the extraction process is user driven to receive company names 520 based on the informational data that is crawled from the search engine 510. The web crawler 530 then returns the extracted information from the web pages 540. Based on the software program algorithm 550, it then categorizes the information 560 and then stores the categorized information in database servers 570. [0055] FIG. 4 and FIG. 5 describe a typical workflow of crawling data and storing it in a database. A crawler starts by parsing a web page and makes note of any hyperlinks on that page, and then parses the webpages corresponding to the hyperlinks and so on continuously.)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Baig with the motivation of increasing the knowledge base of workflows . Further, one of ordinary skill in the art would have recognized that applying the teachings of Baig to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the collection of workflows.

As per claim 2, Bose teaches: receiving a query from a client device indicating a topic for workflows; identifying the workflows as being the workflows related to the topic; and providing the new workflows to the client device responsive to the query ([0015] Further, at least one aspect of the present invention is to provide a method for the construction of a library of a semantically well-defined business activities or tasks. This makes it possible to automatic construct new workflows including but not limited to exception flows within and across business processes based on a library of semantically well-defined components and business goals of the new workflows. At least one aspect of the present invention includes the algorithm for generation of such automatic workflows. [0237] …An algorithm is needed to find the right workflow that satisfies given business goals. [0238] The business goals are specified in terms of workflow preconditions and postconditions. A workflow needs to be generated such that, suppose the preconditions are true when the workflow starts, postconditions should be true when the workflow finishes. [0028] …a client-side computer)

As per claim 4, although not explicitly taught by Bose, Bhatt teaches: crawling the one or more network resources to identify yet further crawled workflows; adding the further crawled workflows to the workflow database; ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe. [0034] … The application performs a crawl search through various recipe sources, such as recipe websites, food blogs, local databases, and the like to obtain the recipes. The application extracts the text from each of the collected recipes and applies dictionaries and parsing rules to identify ingredient variations and different preparation methods associated with the requested recipe. Continuing the example, the application retrieves recipes that are relevant to vegetable lasagna from the recipe sources and extracts the text from each available recipe. Doing so allows the application to analyze the recipes to derive a variety of linguistic and statistical data about the requested recipe. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. In one embodiment, the retrieval component 302 may scrape each source for recipe texts for any recipe on a periodic basis and store the texts locally (e.g., in a database) for faster retrieval. [0018] … the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe).
further annotating, extracting, identifying, and recombining the further crawled sub-workflows, the sub-workflows of the previously stored workflows, and the sub-workflows of the crawled workflows into further new workflows; and adding the further new workflows to the workflows stored in the workflow database ([0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. In one embodiment, the retrieval component 302 may scrape each source for recipe texts for any recipe on a periodic basis and store the texts locally (e.g., in a database) for faster retrieval. [0018] … the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe [0029] The method annotation component 310 analyzes the extracted text to identify preparation methods and steps for a requested recipe. As shown, the method annotation component 310 itself includes dictionaries 312 and parsing rules 314. The dictionaries 312 and parsing rules 314 are a collection of lexical, semantic, and tokenization instructions that are used to identify specific steps from common language constructs. The method annotation component 310 may identify which preparation methods and steps are common and uncommon to a specific dish. To do so, the method annotation component 310 may determine how common a preparation method is based on a frequency of the step in different recipes. Further, the method annotation component 310 may assign metadata about each identified step and method. For example, such metadata may include an amount of time spent per step, temperatures used in each step, whether the step is an example of a certain preparation (e.g., frying, baking, etc.), and the like. [0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the use of crawled data to generate workflows.

As per claim 5, Bose teaches: translating the workflows into planning descriptions in a standardized computer- readable workflow format; and operating on the workflows in the standardized computer-readable workflow format ([0012] … The business flows, rules and states are defined in declarative languages including but not limited to standard or custom XML based languages. At least one aspect of the invention includes system and method for runtime execution of the business flows, rules and states described in declarative syntax on commercial and/or custom built flow, rules and state engines [0027] … Aspects of the present invention further relate to a decomposition methodology for deconstructing business process specifications into business flows, business rules and business states. The business flows, rules and states are defined in declarative languages and include the interaction, cooperation and coordination between the flow, rules and state engines, and the execution model for business processes within the framework [0068] When creating a BPI, the plain English description of a business process is decomposed into its constituent business flows, rules and states. The first level break-down is a combination of structured English and diagrams in Unified Modeling Language (UML) or similar notations. The UML sequence diagrams and activity diagrams capture the execution order and logical dependency information among activities in a business process, and therefore form the basis of the BPD Flow specification. The UML state diagrams capture the state transition of business entities, and form the basis of BPD State Model. ). 

As per claim 6, Bose teaches: crawling one or more network resources to identify domain terminology; adding the domain terminology to a domain knowledgebase; and utilizing the domain terminology as standardized terms to include in the annotations ([0013] … This includes the mechanism to search business process definitions for a given name in a taxonomy category; and also given a business process the categories and names it points to [0075] … The taxonomic elements contain data to identify the function and purpose of the BPI with respect to established terminological dictionaries. When a BPD is stored with taxonomical tags in a BPD repository, a BPI design tool can parse this information and make it available to developers seeking business processes of a certain type [0076] Within the set of common sub-elements, one is for use exclusively by a BPI design tool, and the other two are primarily for use by the BPI runtime engine. In the former category is &lt;Description&gt;, which provides a longhand summary of the purpose of the element and any features of note. This summary would be displayed to the developer when browsing components in a BPI component repository).

As per claim 7, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 8, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 10, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 11, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 12, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 13, this claim recites limitations substantially similar to those addressed by the rejection of claim 1, above; therefore, the same rejection applies.

As per claim 14, this claim recites limitations substantially similar to those addressed by the rejection of claim 2, above; therefore, the same rejection applies.

As per claim 16, this claim recites limitations substantially similar to those addressed by the rejection of claim 4, above; therefore, the same rejection applies.

As per claim 17, this claim recites limitations substantially similar to those addressed by the rejection of claim 5, above; therefore, the same rejection applies.

As per claim 18, this claim recites limitations substantially similar to those addressed by the rejection of claim 6, above; therefore, the same rejection applies.

As per claim 19, although not explicitly taught by Bose, Bhatt teaches: receiving a query from a client device indicating the topic for the crawled workflows ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of workflows based on user input.

As per claim 20, although not explicitly taught by Bose, Bhatt teaches: receiving a selection from the sub-workflows; and initiating a combination process to populate new variants of workflows that include the selected sub-workflows ([0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe. The user may then select from the variety of ingredients and cooking methods and submit the selection to the application 107. When the application 107 receives a selection of ingredients and methods from the user, the generation component 320 may create a recipe based on the selection and return the generated recipe to the user [0038] …Once the user receives the list, the user may select which ingredients and preparation methods to use in the final recipe and submit the result to the application. In turn, the application generates the recipe based on the user selection.)
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of workflows based on user input.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320486 (Bose); in view of US 2015/0220624 (Bhatt); in view of US 2015/0287051 (Baig); in view of US 2013/0218626 (Duquette). 

As per claim 3, although not explicitly taught by Boss, Duquette teaches: further comprising adding the new workflows to the workflows stored in the workflow database (0026] As used herein, historic project 242 can be a project which has been completed historically. Historic project 242 can include, but is not limited to, artifacts 244, stages 246 and the like.  [0041] Data warehouse 240 can be a hardware/software able to transparently integrate multiple autonomous database systems into a single component. Data warehouse 240 can include, but is not limited to historic project 242).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Duquette with the motivation of maintaining records of projects for use in the generation of future projects (Duquette [Abstract]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Duquette to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the storage of workflows in a database.

As per claim 9, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

As per claim 15, this claim recites limitations substantially similar to those addressed by the rejection of claim 3, above; therefore, the same rejection applies.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0320486 (Bose); in view of US 2015/0220624 (Bhatt); in view of US 2015/0287051 (Baig); in view of US 6915294 (Singh).

As per claim 21, although not explicitly taught by Bose, Bhatt teaches: focusing the webpage crawler on specific subject matter… ([Abstract] … A server application receives a search query for a specified dish (e.g., from a client computer). The application retrieves recipes relevant to the specified dish (e.g., by crawling websites on the Internet) and extracts text from each recipe.).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Bhatt with the motivation of generating a recipe/workflow of based on combined gathered data (Bhatt [0008]). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the generation of workflows based on user input.

Although not explicitly taught by Bose, Singh teaches: focusing the webpage crawler on specific subject matter by one or more of preferring pages with links back to previously crawled pages, preferring pages with similar terminology compared to the previously crawled pages, and/or preferring pages that are categorized similar to the previously crawled pages in an ontology of resources (Col 8 ln 46-61 Objects can also be obtained from crawling the web…a means for identifying whether a newly crawled page is similar to a page that has been processed earlier. It therefore acts as a "matching set" to which newly crawled pages could be compared with. Second, if a successful match is identified, the matching view serves as a template for extracting objects (subsets of the markup language document), which are then fed into the repository).
It would have been obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have modified the teachings of Boss with the aforementioned teachings of Singh with the motivation of identifying content suitable for data extraction (Singh Col 8 ln 46-61). Further, one of ordinary skill in the art would have recognized that applying the teachings of Bhatt to the system of Boss would have yielded predictable results and doing so would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for crawling of content that matches previously crawled content (i.e., similar).

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 103, Applicant argues that the art of record does not disclose the claimed features.
Examiner respectfully disagrees. With respect to recombining creating new workflows using portions of the sub-workflows of the crawled workflows and portions of the sub-workflows of the previously stored workflows, Bhatt discloses the retrieval of data from different sources (i.e., crawling) and use of this data (sub-workflows) to create recipes (new workflow) ([0018] … The search query may specify a dish by name as well as other criteria, such as dietary restrictions, desired preparation methods, and desired ingredients. In response to the query, the application retrieves recipe texts corresponding to the dish from different sources (e.g., recipe websites, cookbooks in text or e-book format, restaurant menus, etc.). The server application may process the recipe texts (e.g., through natural language processing techniques, parsing, tokenization, etc.) to annotate identified ingredients and preparation methods. The application analyzes the annotated data to determine a recipe. For example, the application may create predictive models used to determine a recipe that conforms to user-specified criteria. Thereafter, the application generates a recipe based on the analysis and returns the recipe to the user. [0025] The retrieval component 302 may obtain recipe texts from various sources. Examples of such sources include culinary recipe websites, food blogs, scanned cookbooks, local databases, and the like. … Once recipe texts corresponding to the dish identified in the search query are retrieved, the retrieval component 302 may extract the text from each recipe and transmit the text to the ingredient annotation component 305 and the method annotation component 310. [0029] The method annotation component 310 analyzes the extracted text to identify preparation methods and steps for a requested recipe. As shown, the method annotation component 310 itself includes dictionaries 312 and parsing rules 314. The dictionaries 312 and parsing rules 314 are a collection of lexical, semantic, and tokenization instructions that are used to identify specific steps from common language constructs. The method annotation component 310 may identify which preparation methods and steps are common and uncommon to a specific dish. To do so, the method annotation component 310 may determine how common a preparation method is based on a frequency of the step in different recipes. Further, the method annotation component 310 may assign metadata about each identified step and method. For example, such metadata may include an amount of time spent per step, temperatures used in each step, whether the step is an example of a certain preparation (e.g., frying, baking, etc.), and the like. [0032] The generation component 320 is configured to create a culinary recipe that conforms to the user's search based on the data transmitted by the analytical component 315. Further, the generation component 320 may be configured to alternatively present the user with a variety of ingredients and cooking methods for a particular recipe).
Baig discloses initiating the crawling using a seed list of web addresses, the seed list including web document resources that relate to the topic to be crawled, to identify additional web addresses references in the web document resources; and to add the additional web addresses to the one or more network resources to visit to retrieve the crawled workflows ([0052] … Company information may also be extracted using crawlers, spiders, and other well-known scraping techniques. The most common way of extracting company information would be to use crawlers. Crawlers are web programs (also known as spiders or bots), that visit websites and read through their pages and information therein in order to create entries into their respective search engine index. A crawler typically starts with the list of URLs, also known as seeds, to find and catalog data including all hyperlinks, into its index. [0054] FIG. 5 illustrates an extraction process 500 where the extraction process is user driven to receive company names 520 based on the informational data that is crawled from the search engine 510. The web crawler 530 then returns the extracted information from the web pages 540. Based on the software program algorithm 550, it then categorizes the information 560 and then stores the categorized information in database servers 570. [0055] FIG. 4 and FIG. 5 describe a typical workflow of crawling data and storing it in a database. A crawler starts by parsing a web page and makes note of any hyperlinks on that page, and then parses the webpages corresponding to the hyperlinks and so on continuously.)
Thus, Examiner finds that the combination of the teachings of Bose, related to workflow generation, with the teachings of Baig, related to crawling, disclose the claims as amended. See updated Claim Rejections - 35 USC § 103 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247. The examiner can normally be reached M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/            Primary Examiner, Art Unit 3683